Exhibit 10.4

FORM OF

PERFORMANCE ACCELERATED

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

AMENDED AND RESTATED 2002 STOCK INCENTIVE PLAN

 

Associate Name:    [Participant Name] Number of Restricted Shares Subject to
Award:    [Number of Shares Granted] Date of Award Grant:    [Grant Date]

CheckFree Corporation, a Delaware corporation (the “Company”), hereby grants to
the individual whose name appears above (the “Associate”) a Performance
Accelerated Restricted Stock Award (the “Award”) of that number of shares of its
Common Stock, $0.01 par value per share (the “Restricted Shares”) set forth
above, subject to all of the terms and conditions set forth in this Performance
Accelerated Restricted Stock Award Agreement (this “Agreement”) and the
Company’s Amended and Restated 2002 Stock Incentive Plan (the “Plan”). All terms
and conditions set forth in Annex I and Annex II hereto and the Plan are deemed
to be incorporated herein in their entirety. Undefined capitalized terms used in
this Agreement shall have the meanings set forth in the Plan.

1. Vesting Provisions.

(a) Provided that the Associate is employed by the Company on such date, the
Associate’s Restricted Shares will be issued (subject to tax withholding) and
become vested on the fifth anniversary of the Date of Award Grant as set forth
above; provided, however, that the Restricted Shares will vest in full at such
earlier time as the performance objectives set forth in Annex II hereto are
certified by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) to have been satisfied.

(b) In the event of the Associate’s Termination of Service with the Company for
any reason before all of the Associate’s Restricted Shares have become vested
under this Award, the Associate’s Restricted Shares that have not been issued
and have not vested shall be forfeited on the effective date of the termination;
provided, however, in the event of the Associate’s Termination of Service by
reason of death, Disability or Retirement, all of the Restricted Shares subject
to this Agreement shall vest in full.

(c) The Compensation Committee will have the right to determine, in its sole
discretion, how an Associate’s leave of absence will affect the terms of this
Award, including the vesting and issuance of Restricted Shares hereunder.

(d) In the event of a Change of Control, all of the Restricted Shares subject to
this Agreement shall vest in full.

(e) The Company will not have any further obligations to the Associate under
this Award if the Associate’s Restricted Shares are forfeited as provided
herein.



--------------------------------------------------------------------------------

2. General

By signing below, you agree that this award is governed by this Agreement and by
the terms and conditions contained in the Plan, as amended from time to time and
incorporated into this Agreement by reference. A copy of the Plan is available
upon request by contacting the Human Resources Department at the Company’s
executive offices.

 

CheckFree Corporation       By:  

 

      ______________ Its:  

 

      Date Associate              

______________

Associate Signature       Date

 

2



--------------------------------------------------------------------------------

ANNEX I TO RESTRICTED STOCK AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1. Issuance of Restricted Stock. The Company, or its transfer agent, will issue
and deliver the vested portion of the Restricted Shares to the Associate as soon
as practicable after the Restricted Shares become vested, subject to payment of
the applicable withholding tax liability as set forth below. If the Associate
dies before the Company has distributed any portion of the vested Restricted
Shares, the Company will transfer any vested Restricted Shares in accordance
with the Associate’s will or, if the Associate did not have a will, the vested
Restricted Shares will be distributed in accordance with the laws of descent and
distribution.

2. Withholding Taxes. Notwithstanding anything in this Agreement to the
contrary, no certificate representing Restricted Stock shall be delivered unless
and until Associate shall have delivered to the Company or its designated
Affiliate, the full amount of any federal, state or local income and other
withholding taxes. The Company is permitted to withhold a number of shares of
Restricted Stock equal in value to Associate’s withholding obligations and to
pay this amount to the Internal Revenue Service on Associate’s behalf.

3. Non-transferability of Award. Until the Restricted Shares have vested as set
forth on page 1 of this Agreement, the Restricted Shares granted herein and the
rights and privileges conferred hereby may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (by operation of law or
otherwise). Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of such award, or of any right or privilege conferred hereby,
contrary to the provisions of the Plan or of this Agreement, or upon any
attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such award and the rights and privileges
conferred hereby shall immediately become null and void.

4. Conditions to Issuance of Shares. The shares of stock deliverable to the
Associate may be either previously authorized but unissued shares or issued
shares, which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for shares of stock hereunder
prior to fulfillment of all of the following conditions: (a) the admission of
such shares to listing on all stock exchanges on which such class of stock is
then listed; (b) the completion of any registration or other qualification of
such shares under any State or Federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any State
or Federal governmental agency, which the Compensation Committee shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of grant of the Restricted
Shares as the Compensation Committee may establish from time to time for reasons
of administrative convenience.

5. No Rights as Stockholder. Until the Restricted Shares have vested and have
been issued, Associate shall not have any rights of a stockholder of the Company
with respect to the Restricted Shares, including any right to vote such
Restricted Shares or to receive dividends and distributions on such Restricted
Shares.

6. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.



--------------------------------------------------------------------------------

7. No Right to Continued Employment. The Associate understands and agrees that
this Agreement does not impact in any way the right of the Company, or any
Affiliate of the Company employing the Associate, to terminate or change the
terms of the employment of Associate at any time for any reason whatsoever, with
or without cause. Associate understands and agrees that his or her employment
with the Company or an Affiliate is on an “at-will” basis only.

8. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of the Compensation
Director, at CheckFree Corporation, 4411 East Jones Bridge Road, Norcross,
Georgia 30092, or at such other address as the Company may hereafter designate
in writing. Any notice to be given to the Associate shall be addressed to the
Associate at the address set forth on page 1 of this Agreement, or at such other
address for the Associate maintained on the books and records of the Company.

9. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

10. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Notice and Agreement.



--------------------------------------------------------------------------------

ANNEX II TO RESTRICTED STOCK AWARD AGREEMENT

PERFORMANCE CRITERIA FOR ACCELERATED VESTING OF

PERFORMANCE ACCELERATED RESTRICTED STOCK AWARD

1. Accelerated Vesting Criteria.

A. 50% of the Restricted Shares shall vest if the Company’s cumulative free cash
flow, defined as GAAP net cash provided by operating activities, exclusive of
the net change in settlement accounts, less capital expenditures, plus data
center reimbursements, for Fiscal Years 2008, 2009 and 2010 (July 1, 2007
through June 30, 2010) is at least as much as set forth in the Company’s budget,
as approved by the Board of Directors, for each of the applicable Fiscal Years.

B. 25% of the Restricted Shares shall vest if the Company’s cumulative revenue,
excluding the impact of previously issued warrants, for Fiscal Years 2008, 2009
and 2010 (July 1, 2007 through June 30, 2010) is at least as much as set forth
in the Company’s budget, as approved by the Board of Directors, for each of the
applicable Fiscal Years.

C. 25% of the Restricted Shares shall vest if the Company’s cumulative
underlying earnings per share, defined as GAAP earnings per share excluding the
amortization of acquisition-related intangible assets, the impact of previously
issued warrants, and certain one-time charges and related income tax benefits,
for Fiscal Years 2008, 2009 and 2010 (July 1, 2007 through June 30, 2010) is at
least as much as set forth in the Company’s budget, as approved by the Board of
Directors, for each of the applicable Fiscal Years.

2. Compensation Committee Discretion

A. The Compensation Committee has the sole discretion to determine all
performance outcomes under the accelerated vesting criteria set forth above. In
particular, the Compensation Committee may in its sole discretion include or
exclude from such calculations of cumulative free cash flow, revenue, and
underlying earnings per share, extraordinary gains or losses of any kind, the
financial impact of mergers or acquisitions, the effects of any changes in
accounting principles or tax regulations, and any other unusual charges or gains
that impact financial performance, including but not limited to charges related
to previously issued warrants and the amortization of acquisition-related
intangible assets, and the related income tax effect of any such inclusions or
exclusions.

B. The Compensation Committee’s discretion hereunder shall be total and final
and the Associate awarded the Restricted Stock shall be bound by the
Compensation Committee’s decisions and certifications hereunder.